Citation Nr: 0637991	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-06 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral 
hearing loss. 
`

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective August 22, 2000.  The 
veteran perfected a timely appeal of the determination to the 
Board. 

The veteran testified at a videoconference hearing before the 
undersigned in April 2005.

In June 2005, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration. 

Also on appeal was the issue of entitlement to service 
connection for low back disability.  By a July 2006 rating 
action, the RO granted service connection for lumbar strain, 
degenerative disc disease of the lumbar spine, and assigned 
an initial 40 percent evaluation, effective August 22, 2000. 
As the veteran has not disagreed with either the initial 40 
percent evaluation or the effective date, this issue is no 
longer before the Board.  See Grantham v. Brown, 114 F. 3d 
1156 (Fed. Cir. 1997). 

VA has received evidence, including records from the Social 
Security Administration and statements from the veteran 
suggesting that he is unable to work due to the effects of 
the now service connected back disability.  This evidence 
raises a claim for total rating based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  This claim is referred to the RO for initial 
adjudication.



FINDING OF FACT

Audiometric test results obtained on VA examinations in 
February 2001, July 2005 and July 2006 show Levels I and II, 
hearing loss in the right and left ears respectively. 


CONCLUSION OF LAW

The criteria for an initial (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  
In a June 2005 letter, VA informed the appellant of the 
criteria that he needed to demonstrate in order to prevail on 
his claim of entitlement to an initial (compensable) 
evaluation for bilateral hearing loss.  He was asked to 
submit or identify evidence relevant to his claim, including 
clinical evidence from a doctor (private or VA) reflecting 
that his bilateral hearing loss had increased in severity.  

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contain in the June 2005 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claim of entitlement to an initial 
(compensable) evaluation for bilateral hearing loss. 

Although the June 2005 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claim in June 2001"the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pellegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Further, the timing deficiency was cured by readjudication of 
the claim after issuance of the notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Dingess, the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  In any event, the RO 
informed the veteran of the effective date to be assigned to 
his service-connected bilateral hearing loss a July 2006 
Supplemental Statement of the Case.

Regarding VA's duty to assist the appellant with his claim of 
entitlement to an initial (compensable) evaluation for 
service-connected bilateral hearing loss, relevant post-
service VA and private examination and clinical treatment 
reports, and statements and hearing testimony of the veteran 
have been associated with the claims files.  

In addition, pursuant to the Board's June 2005 remand 
directives, the veteran was examined by VA for the purpose of 
determining the current severity of his service-connected 
bilateral hearing loss.  This examination was performed by VA 
in July 2006.
The representative has contended that a new examination is 
needed to evaluate the current severity of the service-
connected bilateral hearing loss.  (November 2006 Informal 
Presentation, submitted by the veteran's representative, 
pages (pgs.) 3-4).  The representative contends that current 
examinations have not accounted for the effects of hearing 
loss on the ordinary conditions of life, including 
employment; because the audiometric testing was not conducted 
in a soundproof room.
VA regulations lay out specific requirements for the conduct 
of audiology examinations used to rate hearing loss.  
38 C.F.R. § 4.85(a); see also 38 C.F.R. § 4.85(b)-(d) (2006).  
The representative has not pointed to any way in which the VA 
examinations failed to comply with the regulatory 
requirements.  Those regulations anticipate that examinations 
will be conducted in a controlled environment.  59 Fed. Reg. 
17296 (Apr. 12, 1994).  They also recognized that in certain 
exceptional circumstances examinations in a controlled 
environment would not adequately portray the level of hearing 
impairment under ordinary conditions of life.  Id.  For that 
reason, VA adopted 38 C.F.R. § 4.86 to evaluate those 
exceptional patterns of hearing loss.  Id.  
The representative has not cited any authority for the 
proposition that testing in a soundproof room is inadequate 
to determine the effects of hearing loss under the ordinary 
conditions of life absent an exceptional pattern of hearing 
loss.  In any event, the precise conduct of hearing 
examinations is left to state licensed audiologists who 
possess the necessary expertise to determine how best to 
conduct hearing examinations.  The Board does not possess the 
necessary expertise to second guess those determinations 
except to insure that the examinations are conducted in 
accordance with the requirements of the regulations.

The veteran has not reported that any other pertinent 
evidence might be available to support the instant claim.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, 
the Board finds that VA has completed its duties under the 
VCAA and all applicable law, regulations and VA procedural 
guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126.

II.  Relevant Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110 (West 2002).

The VA rating schedule is primarily a guide in the evaluation 
of disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history. 
38 C.F.R. § 4.1 (2006).

The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
obtained.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  
In this case, the history of the veteran's disability 
includes the opinion of a VA examiner in February 2001, who 
opined that the appellant's bilateral hearing loss for VA 
compensation purposes was the result of in-service noise 
exposure.  
See 38 C.F.R. § 3.385 (2006). 

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  In this case, the evidence of record indicates that 
the veteran's bilateral hearing loss pattern does not fit the 
requirements of an unusual pattern of hearing impairment.  
Id.

III.  Analysis

On the VA examination in February 2001, puretone thresholds 
in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	20	45	60	60	47
Left	 	40	35	70	90	59

Speech discrimination was 100 percent in the right ear and 96 
percent in the left.

On the VA examination in July 2005, the results were as 
follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	30	55	60	65	53
Left	 	40	40	70	100	63

Speech discrimination was 96 percent in each ear.

On the VA examination in July 2006 the results were as 
follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	35	55	60	65	54
Left	 	45	45	70	100	65

Speech discrimination was 94 percent in the right ear and 96 
percent in the left.

The results of VA audiological evaluations conducted in 
February 2001, July 2005 and, most recently, July 2006, when 
evaluated based on Table VI, found at 38 C.F.R. § 4.85, all 
reflect that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level II, 
corresponding to the noncompensable percentage disability 
evaluation that is currently assigned.

None of the examinations revealed an exceptional pattern of 
hearing loss warranting evaluation in accordance with 
38 C.F.R. § 4.86.

The Rating Schedule provides the criteria for rating various 
disabilities, and, as noted, the criteria encompass what is 
termed the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In this case, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting an initial 
compensable evaluation for the level of bilateral hearing 
loss currently demonstrated.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, shows the same level of hearing 
loss under the rating schedule throughout the period since 
the effective date of service connection.  It does not 
support assigning different percentage disability ratings 
during the period in question.

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  Indeed, during a 
July 2006 VA examination, the veteran indicated that he had 
not worked since February 2003 because of his back.  In 
addition, records from the Social Security Administration 
reflect that the veteran is receiving disability benefits 
because of his low back disability.  Therefore, there is no 
marked interference with current employment.  The disability 
has not required any periods of hospitalization since the 
effective date of service connection.  The Board will not, 
therefore, refer the question of entitlement to an 
extraschedular evaluation for consideration by appropriate 
first line authorities.

The Board does not find that the disability more closely 
approximates the criteria for a compensable evaluation, or 
that the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of entitlement to an initial (compensable) rating for 
the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).


ORDER

An initial (compensable) evaluation for bilateral hearing 
loss is denied. 



________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


